Title: Thomas Jefferson to Joseph Delaplaine, 25 December 1816 (first letter)
From: Jefferson, Thomas
To: Delaplaine, Joseph


          
            Dear Sir
            Monticello Dec. 25. 16.
          
          My general aversion from the presumption of intruding on the public an opinion of works offered to their notice has yielded in the present instance to the merit of your undertaking, and to your belief, well or ill founded, that my testimony in it’s favor may be of advantage to it. I have written therefore, in a separate letter, which you are free to publish, what I can conscientiously say on that subject. indulging a wish to render you a service, I have availed myself of the same occasion to obtain relief from a corvée which is become entirely intolerable. the first part of my other letter will have the effect of an indirect appeal to the mercy and commiseration of those who are torturing the remnant of my life by letters and applications, generally respectful, often kind, but always, unintentionally, increasing my exhaustless labors, and unintentionally prostrating all the ease and comfort of my life. if the expressions in that letter should have the effect of saving me from being thus killed with kindness, your book will become a blessing to me, as I hope it will be to yourself.
          To the enquiries in your’s of Nov. 23. I answer ‘say nothing of my religion. it is known to my god and myself alone. it’s evidence before the world is to be sought in my life. if that has been honest and dutiful to society the religion which has regulated it cannot be a bad one.’
          
            I repeat the assurances of my esteem and respect.
            Th: Jefferson
          
        